Citation Nr: 0823877	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  01-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by signs or symptoms involving memory problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1986, and from December 1990 to May 
1991, including service in Southwest Asia during the Persian 
Gulf War.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the Togus 
RO.  In September 2003, the case was remanded for additional 
development and due process considerations.  In August 2005 
and April 2007, the Board remanded this matter for additional 
development.


FINDING OF FACT

It is not shown that the veteran has (or has had) objective 
indications of a chronic undiagnosed illness manifested by 
memory loss.


CONCLUSION OF LAW

Service connection for memory loss as due to undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in a letter dated in May 
2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The letter explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  He has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), an April 2007 letter informed the veteran of 
disability rating and effective date criteria.  The case was 
readjudicated in February 2008, after all notice was 
provided.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent VA and private treatment 
records have been secured.  The RO arranged for multiple VA 
examinations.  The veteran has not identified any outstanding 
evidence.  VA's duty to assist the veteran is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review of this matter.

II.  Factual Background

The veteran's service medical records do not note any 
complaints related to memory loss.  On the report of medical 
history completed by the veteran in April 1991 prior to 
service separation he checked "no" in response to a 
question as to whether he had or had ever had loss of memory 
or amnesia.

On a February 1999 Walter-Reed Gulf War Health Center 
examination the veteran reported that "his friends tell him 
that he forgets things.  He doesn't always recall telling 
people things.  His spouse notices same thing, but 'not as 
often.'"  The veteran himself stated that this involved 
"insignificant things, not important issues."  He denied 
any long-term memory problems.  In May 1999, the veteran's 
report of memory deficits was included in his Walter-Reed 
discharge diagnoses.

On a September 2000 VA psychiatric examination, the veteran 
reported memory deficits.  The examiner reported the veteran 
reported five out of five objects.  The examiner diagnosed 
generalized anxiety disorder with obsessive compulsive 
components.

A report of treatment from C. K., D.O., completed in May 2001 
noted that the veteran denied memory loss.  On mental status 
examination, his memory was intact for recent and remote 
events.

On June 2004 VA Gulf War examination, the examiner reported 
that the veteran had no difficulty with long or short-term 
memory during the examination, and it was only the veteran's 
spouse who reported that he "forgets small things that she 
tells him." The diagnoses by the June 2004 examiner did not 
include a memory disorder.  

An August 2004 letter from M. N., M.D., a private physician, 
indicates that the veteran has mild memory loss; Dr. N. did 
not provide a specific diagnosis regarding memory loss, and 
did not offer an opinion as to the etiology of the veteran's 
reported mild memory loss.

In light of the conflicting medical evidence as to whether or 
not the veteran has memory loss, the Board's August 2005 
remand sought a VA examination to resolve the matter.  On VA 
psychiatric examination in April 2006, the examiner noted 
that the veteran has memory complaints but no clear evidence 
of a memory problem.  The examiner provided a deferred 
diagnosis, stating "the only way to truly rule out the 
memory problem is to do neuropsychological testing, which was 
beyond the scope of the current evaluation."  

On January 2008 VA psychiatric examination pursuant to the 
April 2007 Board remand order, the veteran reported some mild 
and occasional memory problems, such as forgetting to mail 
some bills, but denied having any significant functional 
problems due to memory loss.  Remote and recent memory for 
autobiographical information appeared fully intact.  Thoughts 
were well-organized and coherent.  Testing showed simple 
auditory attention span in the average range.  Basic visual 
motor speed, visual scanning skills, divided visual 
attention, basic spatial discrimination skills, and more 
complex aspects of mental processing skills were all in the 
average range.  Visual constructional skills were in the low 
average range.  Naming and verbal fluency were both in the 
average range.  Immediate registration and learning of new 
auditory information into memory were in the low average 
range for word list and a story.  After a delay, his recall 
of the word list remained in the low average range, although 
commensurate with his initial learning.  Recall of the 
previously heard story improved into the average range.  
Recall of the previously copied figure was in the low average 
range.  

In his summary and impressions, the VA examiner noted that 
the veteran's performance on this evaluation was not 
indicative of a significant cognitive disorder:

While he showed some low average 
performances for registering new 
information into memory, it is likely 
that this is due to more transient 
distraction such as by his pain or by 
symptoms of irritable bowel syndrome than 
by any actual cognitive or brain 
syndrome.  He is able to retain 
information in memory quite well.  He 
also showed no signs of other symptoms of 
brain dysfunction, including no 
impairment in executive functioning or 
other complex attentional skills.  Again, 
there does not appear to be a diagnosable 
cognitive disorder or emotional disorder 
at this time.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests. Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection. 38 
C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi- 
symptom illnesses; therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

There are neither findings of "signs" nor any evidence of 
"non-medical indicators that are capable of independent 
verification" showing that the veteran has a chronic 
disability manifested by memory loss.  The Walter-Reed 
discharge diagnosis in May 1999 noted medically unexplained 
symptoms of memory deficit; however subsequent medical 
evidence has not shown consistent complaints of memory 
problems.  Significantly, the only objective testing for 
memory loss, completed in January 2008, found no cognitive 
impairment and that the veteran "is able to retain 
information in memory quite well."  The allegation of the 
veteran that he suffers from memory loss related to his 
service in Desert Storm is not competent evidence.  See 
Espiritu, 2 Vet. App. at 94.  

As the objective indications necessary to establish service 
connection for a disability manifested by memory loss as a 
manifestations of an undiagnosed illness are not shown, 
service connection for such disability is not warranted.


ORDER

Service connection for memory problems, claimed as due to an 
undiagnosed illness, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


